                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    ELIZABETH STRAND and AMARA
    ENTERPRISES, INC.,                                      MEMORANDUM DECISION
                                                                AND ORDER
                    Plaintiffs,

    v.                                                   Case No. 2:17-cv-00925-HCN-PMW

    USANA HEALTH SCIENCES, INC.,                         District Judge Howard C. Nielson, Jr.
                                                        Chief Magistrate Judge Paul M. Warner
                    Defendant.


           District Judge Howard C. Nielson, Jr. referred this case to Chief Magistrate Judge Paul

M. Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Defendant USANA Health

Science Inc.’s (“Defendant”) Short Form Discovery Motion to Compel Dr. Ray Strand’s (“Dr.

Strand”) Responses to Third-Party Subpoena. 2 The court has carefully reviewed the written

memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for

the United States District Court for the District of Utah, the court has concluded that oral

argument is not necessary and will determine the motion on the basis of the written memoranda.

See DUCivR 7-1(f). For the following reasons, Defendant’s motion is granted in part and denied

in part.

                                           BACKGROUND

           The factual background of this case has been adequately described in the court’s prior

order, and need not be repeated at length here. See November 26, 2019 Memorandum Decision


1
    See Docket Nos. 23 and 113.
2
    See Docket No. 145.
and Order. 3 The pending motion to compel concerns Defendant’s subpoena for production of

documents served upon non-party Dr. Strand on November 5, 2018. 4 Defendant seeks to compel

responses from Dr. Strand to its Requests for Production No. 1–12 (“Requests”). The Requests

generally seek information regarding Dr. Strand’s promotional activities for various nutritional

products and related business relationships. The Requests also seek financial information and

multifarious communications. In response, Dr. Strand avers he has already produced 9,602

documents, 71,859 pages, and a privilege log to Defendant in response to the subpoena. 5 He

asserts the instant motion to compel is a “fishing expedition into [his] private and business

affairs” which is beyond the scope of discovery and contrary to Rule 45(d). 6 To the extent Dr.

Strand has not produced responsive documents already, Dr. Strands objects on grounds of

relevancy and overbreadth. 7

                                           DISCUSSION

        The motion before the court relates to discovery. “The district court has broad discretion

over the control of discovery, and [the Tenth Circuit] will not set aside discovery rulings absent

an abuse of that discretion.” Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d

1262, 1271 (10th Cir. 2010) (quotations and citations omitted).

        Pursuant to Fed. R. Civ. P. 45, nonparties to litigation may be served a subpoena

commanding them to produce designated documents, electronically stored information, or

tangible things in their possession, custody, or control. See Fed. R. Civ. P. 45(a)(1)(A)(iii). “[I]t



3
  Docket No. 223.
4
  See Docket No. 145-2.
5
  See Docket No. 159, at 1.
6
  Id. at 2.
7
  See id.

                                                  2
is well established that the scope of discovery under a subpoena is the same as the scope of

discovery under Rule 26(b) and Rule 34.” Chichakli v. Samuels, No. CV-15-687-D, 2017 WL

9988971, at *2 (W.D. Okla. Apr. 17, 2017); see also XPO Logistics Freight, Inc. v. YRC, Inc.,

No. 16-MC-221-JWL-TJJ, 2016 WL 6718076, at *3 (D. Kan. Nov. 15, 2016).

         Rule 26(b)(1) of the Federal Rules of Civil Procedure allows for “discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). “Relevancy is broadly construed at the discovery

stage and a request for discovery should be considered relevant if there is any possibility the

information sought may be relevant” to a party’s claim or defense. Smith v. MCI Telecomm.

Corp., 137 F.R.D. 25, 27 (D. Kan. 1991). The court should consider whether the request is

proportional based on the “needs of the case, the amount in controversy, the parties’ resources,

the importance of the issues at stake in the action, and the importance of the discovery in

resolving the issues.” Fed. R. Civ. P. 26(b)(2)(C)(iii).

         A.       Dr. Strand’s Supplemental Objections to the Subpoena

         Defendant argues that Dr. Strand waived his objections because the objections were not

served within 14 days after service of the subpoena as required by Rule 45. 8 Instead, Dr. Strand

asserted written objections (referred to by the parties as supplemental objections) after his initial

response to subpoena. 9 Accordingly, Defendant contends Dr. Strand’s supplemental objections

should not be considered. 10




8
  See Docket No. 145, at ¶ 6.
9
  See id.
10
   See id.

                                                  3
           “The failure to serve written objections to a subpoena within the time specified by Rule

45 [of the Federal Rules of Civil Procedure] typically constitutes a waiver of such objections.”

Am. Elec. Power Co. v. United States, 191 F.R.D. 132, 137 (S.D. Ohio 1999). However, in

unusual circumstances and for good cause, the failure to act timely will not bar consideration of

objections. See id. (quotations and citations omitted). Such unusual circumstances have been

found in cases “where: (1) the subpoena is overbroad on its face and exceeded the bounds of fair

discovery, (2) the subpoenaed witness is a nonparty acting in good faith, and (3) counsel for the

witness and counsel for the subpoenaing party were in contact concerning the witness’

compliance prior to the time the witness challenged the legal basis for the subpoena.” Id.

           Dr. Strand is a nonparty to the underlying litigation. Although this status does not excuse

Dr. Strand’s obligation to comply with the applicable rules, it does merit consideration. Further,

there is no indication that Dr. Strand has acted in bad faith as he has already produced

approximately 71,859 pages to Defendant. Finally, Defendant has not alleged it was prejudiced

in any way by the belated objections and Dr. Strand maintains his counsel and Defendant’s

counsel “discussed the supplemental objections within the time prescribed under Rule 45 for

making objections.“ 11 In consideration of the foregoing, the court declines to find Dr. Strand

waived his objections. Accordingly, this portion of Defendant’s motion to compel is denied.

           B.       Timeframe

           Requests 1, 2, and 4–11 seek information from an assortment of time periods ranging

from January 1, 1995, the year Dr. Strand began working with USANA, to the present.

Defendant asserts Dr. Strand’s responses to these Requests have been unilaterally limited to a


11
     Docket No. 159, at 3.

                                                    4
particular time period, from July 1995, the month Dr. Strand began working with USANA, to

September 8, 2011, the date Plaintiff’s distributor agreement was terminated. 12 Defendant argues

that it is entitled to information up to the present because “[a] central issue in the case is whether

USANA terminated Plaintiff’s distributorship for violating a provision preventing marketing by

Plaintiffs or family members, including Dr. Strand—conduct believed to have continued after

September 2011” 13 and “ post-September 2011 conversations with Plaintiffs’ network are key to

compute alleged damages.” 14 In response, Dr. Strand contends the Requests are overbroad

because they seek information outside of the timeframe of Plaintiffs’ distributorship agreement

and his conduct after Plaintiffs’ termination is irrelevant to the case. 15

        The court agrees with Dr. Strand and concludes that a discovery period up to the present

is not reasonably calculated to lead to the discovery of admissible evidence. Dr. Strand in neither

a party to this lawsuit nor a party to the contract at issue. His conduct after the contract was

terminated does not bear on the claims and defenses alleged in this case. Based on the

chronology of events, the discoverable timeframe, as it relates to this subpoena, shall be from

January 1,1995, to January 1, 2012, three months after the termination of Plaintiffs’ distributor

agreement. The court finds this timeframe is reasonable and proportional as well as consistent

with the court’s prior order. 16 Accordingly, this portion of Defendant’s motion to compel is

granted in part and denied in part. Within 30 days from the date of this order, Dr. Strand shall




12
   See Docket Nos. 145-3 and 159.
13
   Docket No. 145, at ¶ 1.
14
   See id.
15
   See Docket Nos. 145-3, at ¶ 4 and 159.
16
   See Docket No. 223.

                                                   5
supplement his responses to include information from the commencement date as articulated in

the Requests to January 1, 2012.

        C.       Requests 2, 7, and 12

        Requests 3 seeks “all Social Media pages that you have used to market or

advertise your Website, to market or advertise your Webinar, to promote or market nutritional

products, or that you have used to in any way to promote any MLM, including without limitation

documents sufficient to identify the friends or followers of the Social Media page.” 17 Request 7

seeks “all documents relating to or evidencing your income since January 1, 2010, including

without limitation, W-2s, K-1s, financial statements, tax returns, other tax records or notices, and

bank statements and records.” 18 Request 12 seeks “all document[sic] sufficient to identify all

persons or entities that were members of your Website between January 1, 2010 and the

present.” 19

        Dr. Strand objects to these Requests as overly broad and irrelevant to the claims and

defenses at issue in this case. 20 Defendant asserts the social media pages are relevant to its

defense because “Dr. Strand used his website and other social media sites to advertise the

Webinar and announce his intent to promote Ariix products;” 21 and the identity of website

members “will demonstrate who received such information.” 22 Defendant maintains Dr. Strand’s

financial information “will demonstrate the conduct that Dr. Strand participated in on behalf of




17
   Docket No. 145-2, at ¶ 3.
18
   Id. at ¶ 7.
19
   Id. at ¶ 12.
20
   See Docket No. 159, at 2-3; Docket No. 145-3, at 9-10, 13-14, 18-19.
21
   Docket No. 145, at ¶ 2.
22
   Id. at ¶ 5.

                                                         6
USANA’s competitors and may contain information relevant to Plaintiffs’ efforts to mitigate

damages – to the extent the Strands file joint taxes or work together at Ariix.” 23

           The court is not persuaded that the information sought is specifically tailored to matters

relevant to claims at issue. The Requests are expansively drafted. They lack proper framing and

stray too far from the alleged claims and defenses. While the Requests might yield some relevant

material, the sweeping nature of the Requests presents an opportunity to explore matters that,

although tangentially related, are not central to the lawsuit. See Fed.R.Civ.P. 34(b)(1)(A)

(requiring discovery requests to describe what is sought “with reasonable particularity”). Despite

the relative liberality of discovery rules, they should not be misapplied to allow fishing

expeditions. See Martinez v. Cornell Corr. of Texas, 229 F.R.D. 215, 218 (D.N.M. 2005). Here,

the Requests seek much more material from a non-party than that required to defend the breach

of contract claims or assess damages. Accordingly, this portion of Defendant’s motion to compel

is denied.

           D.       Request 10

           Request 10 seeks “all documents relating to any videos you posted on YouTube between

January 1, 2010 and January 1, 2012 referring to or relating to nutritional products or any MLM,

including without limitation the videos themselves and documents demonstrating the dates the

videos were posted on YouTube, the identity of any person that viewed the video, and the dates

the videos were removed from YouTube.” 24




23
     Id. at ¶ 3.
24
     Docket No. 145-2, at ¶ 10.

                                                    7
           Dr. Strand indicates in his response to the motion that he does not have responsive

information in his possession. 25 The court cannot compel a party to produce documents that do

not exist or that are not that party’s possession, custody, or control. See Fed. R. Civ. P. 34(a)(1)

(imposing a duty on the responding party to produce documents that are in the “possession,

custody or control of the party”). The court accepts, at face value, Dr. Strand’s representation

that any responsive information is not within his possession or control; and thus, the court has no

basis upon which to compel Dr. Strand to produce any documents in response to this Request.

That said, however, Plaintiffs will not be allowed to later use at trial any responsive information

supplied by Dr. Strand to Plaintiffs that he now claims is not in his possession or does not exist

in response to Defendant.

                                    CONCLUSION AND ORDER

           Based on the foregoing, Defendant’s Short Form Discovery Motion to Compel Dr.

Strand’s Responses to Third-Party Subpoena 26 is hereby GRANTED in part and DENIED in

part, as detailed above.

           IT IS SO ORDERED.

           DATED this 2nd day of January, 2020.

                                                        BY THE COURT:



                                                        _____________________________
                                                        Paul M. Warner
                                                        Chief United States Magistrate Judge



25
     See Docket No. 159, at 3.
26
     See Docket No. 145.

                                                   8
